Citation Nr: 0500798	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  96-16 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for irritability, 
nightmares and fatigue due to undiagnosed illness.  

2.  Entitlement to service connection for dizziness and 
headaches due to undiagnosed illness.  

3.  Entitlement to service connection for bowel problems due 
to undiagnosed illness.  

4.  Entitlement to service connection for fever due to 
undiagnosed illness.  

5.  Entitlement to service connection for hair loss due to 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty for training from March 
1973 to October 1973 and active duty from December 1990 to 
September 1991.  The veteran performed service in South West 
Asia from February 6, 1991 to March 28, 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran currently resides in 
Puerto Rico and as a consequence the Regional Office in San 
Juan manages his claim.  

In the October 1995 decision, the originating agency 
established service connection for hearing loss in the right 
ear, and denied service connection for the following issues:  

1.	Irritability, nightmares, bowel problems, 
dizziness, headaches, memory loss, back disability, 
fever and fatigue due to undiagnosed illness; 
2.	 blurred vision; 
3.	 joint pain due to undiagnosed illness; 
4.	skin condition due to undiagnosed illness; 
5.	respiratory problems due to undiagnosed illness; 
6.	hair loss; and 
7.	 allergies and congestion due to undiagnosed 
illness.  

The veteran submitted a notice of disagreement (NOD) with 
that determination in November 1995 and raised a new claim 
for service connection for prostatitis and sinusitis in his 
NOD. 

The RO issued a statement of the case (SOC) reflecting the 
issues set forth above, in February 1996.  These include the 
following:  

1.	irritability, nightmares, bowel problems, dizziness, 
headaches, memory loss, back pain, prostatitis, fever, 
fatigue due to undiagnosed illness; 
2.	 blurred vision; 
3.	joint pain due to undiagnosed illness; 
4.	skin condition due to undiagnosed illness; 
5.	respiratory problems, allergies, congestion, sinus 
condition, and bronchitis as due to undiagnosed illness; 
and 
6.	 hair loss due to undiagnosed illness.  

The Board observes that while prostatitis and a sinus 
condition were included before the RO issued a formal rating 
decision, this error was corrected at a later date.  

In his March 1996 VA Form 9, the veteran provided a 
substantive appeal to all six issues listed on the SOC.  In a 
February 1997 statement, the veteran expressed the desire to 
withdraw the following claims:  

1.	service connection for blurred vision, 
2.	service connection for joint pain due to undiagnosed 
illness, 
3.	service connection for a skin condition due to 
undiagnosed illness, 
4.	service connection for respiratory problems, including 
allergies, congestion, sinusitis, and bronchitis due to 
undiagnosed illness, and 
5.	service connection for a back condition due to 
undiagnosed illness.  

In March 1997, the veteran claimed entitlement to service 
connection for arthritis claimed as joint pain, sinusitis, a 
skin condition and a respiratory condition.  

In a June 1998 rating decision, the RO denied entitlement to 
service connection for the following issues:

1.	arthritis claimed as back pain due to an undiagnosed 
illness,
2.	skin condition as due to an undiagnosed illness;
3.	respiratory problems as due to an undiagnosed illness;
4.	sinusitis, claimed as nasal congestion and allergy as 
due to undiagnosed illness;
5.	blurred vision as due to an undiagnosed illness; and
6.	joints pain due to undiagnosed illness.  

The RO issued a supplemental statement of the case (SSOC) in 
June 1998, reflecting the following issues:  

1.	irritability, nightmares, memory loss and fatigue due to 
undiagnosed illness,  
2.	dizziness and headaches due to undiagnosed illness, 
3.	bowel problems due to undiagnosed illness, 
4.	fever due to undiagnosed illness, and 
5.	 hair loss due to undiagnosed illness.  

In an October 1998 rating decision, the RO denied entitlement 
to service connection for post-traumatic stress disorder and 
for prostatitis.  The veteran was notified of that denial by 
correspondence dated later that month.  He did not initiate a 
timely appeal, and those issues are not before the Board.  

The veteran, in a June 2001 statement, requested that the RO 
consider direct service connection for the disabilities noted 
on the June 1998 supplemental statement of the case.  This 
matter is referred to the RO for all appropriate action.  

The Board observes that the RO in a September 2002 denied 
entitlement to the following:  

1.	increased rating for hearing loss in the right ear, 
currently evaluated as 0 percent disabling; 
2.	service connection for a right knee disability; 
3.	service connection for a right wrist condition; 
4.	service connection for a left elbow condition;
5.	service connection for left ankle disability; 
6.	service connection for arthritis of the lumbar spine 
based on new and material evidence and 
7.	service connection for post-traumatic stress disorder, 
based on new and material evidence.  

In January 2003, the veteran filed a statement to the effect 
that he disagrees with the April 2002 "decision".  The 
April 2002 letter from the RO was actually a duty to assist 
letter pertaining to an increased rating for hearing loss.  

The veteran also indicated the intention to pursue his claims 
for disabilities incurred during his Persian Gulf service, 
including headaches and sinusitis.  The Board observes that 
another claim for "back" or "rash" was included in the 
veteran's handwritten itemized list.  As indicated by the 
statement of the case, issued on November 12, 2003, the RO 
construed to the veteran's January 2003 statement to include 
a disagreement with the denial of service connection for back 
disability, as this claim was included along with the other 
issues stated above.  

Evidence was mailed by the veteran on October 27, 2003, but 
received by VA on November 17, 2003, shows that the veteran 
was afforded back treatment in September 2003.  The Board 
observes that this additional evidence was not considered by 
the RO, and consequently, it is referred to the RO for 
appropriate action.  

The Board will address the issue of entitlement to service 
connection for hair loss due to undiagnosed illness in the 
decision below.  The remaining issues will be addressed in 
the REMAND that follows and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2. The veteran's hair loss has been associated with 
adrogenetic alopecia, recorded in the report of the January 
1995 skin examination.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for hair 
loss due to an undiagnosed illness are not met. 38 U.S.C.A. 
§§ 1110, 1117, 1118, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the general rule, entitlement to service connection for 
a particular disability requires evidence of the existence of 
a current disability and evidence that the disability 
resulted from a disease or injury incurred in or aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

VA shall also pay compensation in accordance with Chapter 11 
of Title 38, United States Code, to a Persian Gulf veteran 
with a qualifying chronic disability that became manifest: 
during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or to a degree of 10 percent or more not later than 
December 31, 2006; and by history, physical, examination, or 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War. 38 C.F.R. 
§ 3.317(d)(1). The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines. 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Secretary of Veterans Affairs, under the relevant 
statutory authorities, has determined that there is no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines. See 66 Fed. Reg. 35,702-10 (July 6, 2001), and 66 
Fed. Reg. 58,784-85 (Nov. 23, 2001).

The veteran contends that his hair loss is relates to his 
Persian Gulf service.  In February 1997, he provided 
testimony to the effect that he began to notice hair loss a 
month before leaving the Persian Gulf.  Afterwards, he was 
treated by VA physicians who could not discover the origin of 
his hair loss.  The veteran testified that it is his belief 
that there was something in the environment in the Persian 
Gulf that caused him to lose his hair.  

The Board has thoroughly reviewed all the evidence of record 
and finds that entitlement to service connection for hair 
loss as a disability due to an undiagnosed illness is not 
warranted.

The first documented evidence of hair loss is recorded in the 
report of the May 1993 VA examination.  No diagnosis was 
provided for the hair loss at that time.  In January 1995, 
the veteran underwent a skin examination.  At that time, he 
was noted to have androgenetic alopecia.  

The medical evidence shows that the veteran's hair loss is 
due to androgenetic alopecia.  Therefore, the provisions 
authorizing presumptive service connection for disabilities 
due to undiagnosed illness are not applicable to the facts of 
this case. The service medical records are negative for 
evidence of this disability, and the post-service medical 
evidence includes no evidence linking this disability to 
service.

Although clearly a Persian Gulf veteran, has not been found 
to have a 'qualifying chronic disability' for purposes of VA 
compensation.  As the disability at issue has an established 
current medical diagnosis, i.e. androgenetic alopecia, it 
does not constitute an undiagnosed illness due to the 
veteran's Gulf War service. See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a). 

The Board has considered the lay statements and the veteran's 
testimony that his hair loss and is due to an undiagnosed 
illness as a result of his Gulf War service; however, the 
veteran has not been shown to possess the requisite medical 
expertise needed to render either a diagnosis or a competent 
opinion regarding medical causation.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). The veteran's statements, therefore, are devoid 
of probative value.

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for hair loss 
as due to an undiagnosed illness is not warranted.  The Board 
is mindful of the doctrine of benefit of the doubt.  That 
doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  Here, the positive and negative evidence is not in 
relative equipoise with respect to whether that the veteran 
currently has hair loss associated with undiagnosed illness 
and the benefit of the doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In view of 
the foregoing, entitlement to service connection for hair 
loss due to undiagnosed illness is denied.

Veterans Claim Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

In the veteran's case, the VCAA notice was sent in October 
2003, after the initial RO decision, in October 1995 that 
predated VCAA.  In this letter, the RO informed the veteran 
of its duty to explain to him the information or evidence 
needed to grant the claim for service connection.  The letter 
discussed VA's duty to assist the veteran to obtain evidence 
for the claim and what was required of him with regard to the 
claim of entitlement to service connection.  He was informed 
that to establish the benefit, the evidence had to show an 
injury in military service; or a disease that began in or was 
made worse during military service; or an event in service 
causing injury or disease; or a current physical or mental 
disability; or a relationship between his current disability 
and an injury, disease, or event in service.  

In this letter, the RO afforded the veteran details about the 
kind of evidence that tended to show entitlement.  The 
veteran was informed of the allocation of burdens of 
obtaining the needed information.  He was asked to tell VA 
about any other information or evidence he wanted it to get 
for him.  The RO did not state specifically that the veteran 
was to submit all evidence in his possession.  However, the 
veteran was advised that it was his responsibility to make 
certain that VA received all evidence not in the possession 
of a Federal department or agency.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, any error 
in not providing a single notice to the claimant covering all 
content requirements is harmless error.  

With respect to the VA's duty to assist, the Board observes 
that the RO made numerous attempts to obtain the veteran's 
complete service medical records.  Also, it obtained the 
veteran VA clinical records and afforded the veteran VA 
examination to determine the current nature and etiology of 
existing signs and symptoms.  Finally, the veteran was 
provided the opportunity to provide testimony at a hearing on 
appeal, at which time he was also provided the opportunity to 
provide additional evidence.  

The veteran has not alleged he has received any additional 
treatment.  In fact, in November 2003, the veteran stated 
that he had nothing further to submit and requested immediate 
transfer of his case to the Board.  VA has satisfied its 
duties to inform and assist the veteran at every stage of 
this case.  Therefore, he will not be prejudiced as a result 
of the Board proceeding to the merits of the claim.  


ORDER

Service connection for hair loss claimed to be associated 
with undiagnosed illness is denied.  


REMAND

The Board is of the opinion that additional development is 
necessary prior to the completion of its appellate review.  
On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA). Section 202 of the bill expands compensation 
availability for Persian Gulf veterans to include "medically 
unexplained chronic multisymptom illness," such as 
fibromyalgia, chronic fatigue syndrome, and irritable bowel 
syndrome, as well as any diagnosed illness that the Secretary 
determines by regulation to be service connected.  The 
changes are effective as of March 1, 2002. 38 U.S.C.A. § 
1117, as added by § 202 of the VEBEA, Pub. L. No. 107-103, 
115 Stat. 976 (December 27, 2001).

The veteran contends that he has complaints of irritability, 
nightmares, memory loss and fatigue due to undiagnosed 
illness.  The first documented evidence of any of these signs 
and symptoms was recorded in the report of medical history 
completed by the veteran at the time of military medical 
examination, conducted in December 1995.  At that time, the 
veteran reported that he had problems with sleeping.  Reports 
of VA examination and treatment show that the veteran has 
been diagnosed with various psychiatric conditions, including 
depression and PTSD and a personality disorder.  The RO 
should afford the veteran a VA mental disorders examination 
in order to determine the current nature and etiology of any 
existing irritability, nightmares and fatigue.  

The veteran has alleged that he has dizziness and headache 
related to this Persian Gulf service.  In addition, he 
provided testimony in February 1997 and submitted lay 
statements in December 1997 that state that the veteran was 
hit on the left side of the head in May 1991 while serving in 
the Persian Gulf.  The veteran's service medical records do 
not document this incident.  The veteran should be afforded 
an opportunity to submit any additional evidence of the 
incident that he may have in his possession.  

VA reports of outpatient treatment reflect headaches, 
dizziness and post-traumatic seizure disorder have been 
diagnosed.  A July 1995 VA CT scan report shows that the 
veteran had mild ventriculomegally.  The veteran should be 
afforded a VA neurological examination in order to determine 
the current nature and etiology of any existing dizziness and 
headaches.  

The first documented evidence of bowel problems is recorded 
in the report of the May 1993 VA examination.  At that time, 
the examiner diagnosed irritable bowel syndrome and 
diverticulitis.  In February 1996, the veteran underwent a 
flexible sigmoidoscopy.  The medical report shows that the 
veteran had normal mucosa and vascular pattern.  There were 
no polyps, masses, diverticuli or signs of inflammation 
present.  In August 1997, the veteran underwent a 
radiographic examination with barium enema for complaints of 
chronic constipation and left lower quadrant pain.  At that 
time, a single diverticulum was observed on the ascending 
colon.  No other abnormalities were found.  

In view of the suggestion of irritable bowel syndrome and 
because the most recent findings have been variable, the RO 
should afford the veteran additional examination in order to 
determine the current nature and etiology of any existing 
bowel problems.  

The veteran also contends that he has a fever related to his 
Persian Gulf service.  He should be afforded VA medical 
examination to determine if he currently has an elevated 
temperature, and if so, whether or not it is a sign or 
symptom of some illness for which a diagnosis may be reached.  

In view of the foregoing, the claim is remanded to the RO for 
the following actions:  

1.  Afford the veteran a VA mental 
disorders examination in order to 
determine the current nature, and 
etiology of complaints of irritability, 
nightmares, memory loss and fatigue.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
The examiner is requested to provide 
complete diagnoses, if possible.  If no 
diagnosis can be reached for the above-
stated signs and symptoms, the examiner 
should state that fact.  

Based on a review of the clinical record, 
the examiner is requested to provide an 
opinion as to whether the veteran 
currently has irritability, nightmares, 
memory loss and fatigue associated with 
his military service, particularly his 
service in the Persian Gulf.  

The examiner is asked to answer the 
following question:  

Is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's current irritability, 
nightmares, memory loss and fatigue are 
causally related to injury, disease or 
event noted during his military service?  
The clinical basis for the opinion should 
be set forth in detail.  

2.  Afford the veteran a VA neurological 
examination in order to determine the 
current nature, and etiology of 
complaints of dizziness and headaches.  
All indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
The examiner is requested to provide 
complete diagnoses, if possible.  If no 
diagnosis can be reached for the above-
stated signs and symptoms, the examiner 
should state that fact.  

Based on a review of the clinical record, 
the examiner is requested to provide an 
opinion as to whether the veteran 
currently has dizziness and headaches 
associated with his military service, 
particularly his service in the Persian 
Gulf.  

The examiner is asked to answer the 
following question:  Is it more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
current dizziness and headaches are 
causally related to injury, disease or 
event noted during his military service?  
The clinical basis for the opinion should 
be set forth in detail.  

3.  Afford the veteran a VA lower 
gastrointestinal examination in order to 
determine the current nature, and 
etiology of complaints of bowel problems.  
All indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
The examiner is requested to provide 
complete diagnoses, if possible.  The 
examiner should establish or rule out the 
presence of irritable bowel syndrome.  If 
no diagnosis can be reached for the 
above-stated signs and symptoms, the 
examiner should state that fact.  

Based on a review of the clinical record, 
the examiner is requested to provide an 
opinion as to whether the veteran 
currently has bowel problems associated 
with his military service, particularly 
his service in the Persian Gulf.  

The examiner is asked to answer the 
following question:  Is it more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
current bowel problems are causally 
related to injury, disease or event noted 
during his military service?  The 
clinical basis for the opinion should be 
set forth in detail.

4.  Afford the veteran a VA medical 
examination in order to determine the 
current nature, and etiology of 
complaints of fever.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.  The examiner is 
requested to provide complete diagnoses, 
if possible.  

The examiner should establish or rule out 
the presence of elevated temperature.  If 
no diagnosis can be reached for this sign 
or symptom, the examiner should state 
that fact.  Based on a review of the 
clinical record, the examiner is 
requested to provide an opinion as to 
whether the veteran currently has a 
disorder manifested by fever associated 
with his military service, particularly 
his service in the Persian Gulf.  

The examiner is asked to answer the 
following question:  Is it more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
current condition manifested by fever is 
causally related to injury, disease or 
event noted during his military service?  
The clinical basis for the opinion should 
be set forth in detail.

5.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


